

116 HRES 164 IH: Commemorating the centennial anniversary of Korea’s March First Movement Day.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 164IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Ms. Meng (for herself, Mr. Kim, Mr. Cisneros, Mr. Pascrell, and Mr. Keating) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the centennial anniversary of Korea’s March First Movement Day. 
Whereas March 1, 2019, marks the centennial anniversary of Korea’s March First Movement Day; Whereas the Korean Declaration of Independence was read aloud in Seoul on March 1, 1919, and included the proclamation, We desire a full measure of satisfaction in the way of liberty and the pursuit of happiness, and an opportunity to develop what is in us for the glory of our people; 
Whereas the Korean Declaration of Independence was inspired by President Woodrow Wilson’s Fourteen Points and the right of a people to self-determination; Whereas President Wilson stated in an address to a Joint Session of Congress on February 11, 1918, that self-determination is not a mere phrase. It is an imperative principle of action;
Whereas the March First Movement constitutes a foundation upon which the Republic of Korea stands today as a global leader and one of America’s greatest foreign policy success stories;  Whereas Yu Gwan-sun, a 16-year-old young woman, joined alongside her classmates at the March 1, 1919, independence demonstrations and later became the face of the Korean independence movement; 
Whereas Yu Gwan-sun was a student at Ewha Haktang in Seoul, which was established by American missionaries as the first modern educational institution for women in Korea; Whereas Yu Gwan-sun was imprisoned and tortured at Seodaemun Prison in Seoul, and on the first anniversary of the March First Movement, cried out, Even if my fingernails are torn out, my nose and ears are ripped apart, and my legs and arms are crushed, this physical pain does not compare to the pain of losing my nation.; 
Whereas, on March 28, 2018, the New York Times issued an obituary about Yu Gwan-sun in its series titled Overlooked No More; Whereas Korea’s March First Movement included contributions from several prominent Koreans that were educated and resided in the United States; 
Whereas these notable persons included Dr. Syngman Rhee, the first President of the Republic of Korea, who received his doctorate from Princeton University in 1910 from then President of the University, Woodrow Wilson, and addressed a Joint Meeting of Congress on July 28, 1954; Whereas Kim Kyu-Sik was among the earliest to receive a bachelor’s degree in the United States from Roanoke College in 1903; 
Whereas Dosan Ahn Chang Ho was one of the early leaders of the Korean-American community, having immigrated to San Francisco in October 1902, and established the Friendship Society in 1903, the first Korean-American organization; Whereas Representative Diane Watson of California sponsored the bill that was enacted on June 25, 2004, as Public Law 108–239, designating the facility of the United States Postal Service located at 3751 West 6th Street in Los Angeles, California, as the Dosan Ahn Chang Ho Post Office, the first such facility to be named in honor of an Asian-American; 
Whereas Philip Jaisohn was the first Korean to become a naturalized citizen of the United States in 1890 and was the first Korean to receive a United States medical degree from Columbia Medical College, now the George Washington University School of Medicine and Health Sciences; Whereas, on April 14 through 16, 1919, following the March First Movement, Dr. Syngman Rhee, with Philip Jaisohn, organized the first conference of Korean-American organizations called the First Korean Congress, which was held at the Little Theatre on Delancey Place in Philadelphia to symbolize Korea’s independence movement, having drawn inspiration from the United States Declaration of Independence nearly a century and a half earlier; 
Whereas Korea’s March First Movement’s principles of self-determination, human rights, and nonviolence impacted similar movements throughout the world in 1919 such as Satyagraha, the nonviolent resistance developed by Mahatma Gandhi and implemented by the Indian National Congress on April 5, 1919; and Whereas the goals and ideals of the March First Movement continue to reside in the hearts and minds of the Korean-American community: Now, therefore, be it 
That the House of Representatives— (1)commemorates the centennial anniversary of Korea’s March First Movement Day;  
(2)recognizes the role of Yu Gwan-sun and the impact of all youth human rights activists;  (3)recognizes the significant and indelible contributions of Korean Americans to the vibrancy of United States society, politics, culture, and the economy; and  
(4)reaffirms the United States-Korea alliance as the lynchpin of United States engagement in Northeast Asia through the shared values of democracy, free-market economy, human rights, and the rule of law. 